Case 13-29635        Doc 43     Filed 10/18/18     Entered 10/18/18 09:48:30          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-29635
         Lois M Williams

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/25/2013.

         2) The plan was confirmed on 10/11/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/03/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,400.00.

         10) Amount of unsecured claims discharged without payment: $59,155.14.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-29635      Doc 43       Filed 10/18/18    Entered 10/18/18 09:48:30                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor             $12,000.00
        Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                  $12,000.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,152.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $549.40
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $2,701.40

 Attorney fees paid and disclosed by debtor:               $1,848.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP               Unsecured      7,897.00       4,107.03         4,107.03        688.98        0.00
 BECKET & LEE LLP               Unsecured      2,886.00       2,886.14         2,886.14        484.17        0.00
 BECKET & LEE LLP               Unsecured           0.00      3,742.14         3,742.14        627.76        0.00
 CAVALRY PORTFOLIO SERVICES     Unsecured         596.00        661.64           661.64        110.99        0.00
 CAVALRY PORTFOLIO SERVICES     Unsecured     13,163.00     12,501.09        12,501.09       2,097.13        0.00
 CITIFINANCIAL                  Secured             0.00          0.00             0.00           0.00       0.00
 CITIZENS BANK NA               Unsecured      4,318.00       6,318.06         6,318.06      1,059.89        0.00
 DISCOVER BANK                  Unsecured      5,287.00       5,287.74         5,287.74        887.05        0.00
 MIDLAND FUNDING LLC            Unsecured         648.00        648.81           648.81        108.84        0.00
 MIDLAND FUNDING LLC            Unsecured      2,226.96       2,269.13         2,269.13        380.66        0.00
 MIDLAND FUNDING LLC            Unsecured         784.00        784.37           784.37        131.58        0.00
 MIDLAND FUNDING LLC            Unsecured         870.00        870.69           870.69        146.06        0.00
 MIDLAND FUNDING LLC            Unsecured      1,295.00       1,295.07         1,295.07        217.26        0.00
 MIDLAND FUNDING LLC            Unsecured            NA       1,454.63         1,454.63        244.02        0.00
 MIDLAND FUNDING LLC            Unsecured            NA       2,526.31         2,526.31        423.80        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured            NA         544.54           544.54          91.35       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured            NA         398.70           398.70          66.88       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      2,964.00         911.87           911.87        152.97        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured            NA         564.49           564.49          94.70       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured            NA         319.89           319.89          53.66       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         737.00        737.81           737.81        123.77        0.00
 PREMIER BANKCARD/CHARTER       Unsecured      1,436.00         514.30           514.30          86.28       0.00
 PYOD                           Unsecured      2,558.00       2,380.90         2,380.90        399.41        0.00
 REGIONAL ACCEPTANCE CORPORAT   Secured             0.00          0.00             0.00           0.00       0.00
 ADVENTIST BOLINGBROOK HOSP     Unsecured      1,000.00            NA               NA            0.00       0.00
 BANK ONE/CHASE                 Unsecured         979.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-29635     Doc 43      Filed 10/18/18    Entered 10/18/18 09:48:30                Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim         Claim        Principal       Int.
 Name                             Class   Scheduled      Asserted      Allowed         Paid          Paid
 DISH NETWORK                 Unsecured         194.00           NA           NA             0.00        0.00
 DUPAGE MEDICAL GROUP         Unsecured         250.00           NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIDE       Unsecured         149.00           NA           NA             0.00        0.00
 MIDLAND FUNDING              Unsecured     10,823.00            NA           NA             0.00        0.00
 UNIFUND CCR BLITT & GAINES   Unsecured      1,937.00            NA           NA             0.00        0.00
 AT&T                         Unsecured         775.00           NA           NA             0.00        0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00          0.00         0.00            0.00        0.00
 US DEPARTMENT OF EDUCATION   Unsecured            NA           0.00         0.00            0.00        0.00
 US DEPARTMENT OF EDUCATION   Unsecured            NA           0.00         0.00            0.00        0.00
 WELLS FARGO HOME MORTGAGE    Secured           621.39        621.39       621.39         621.39         0.00
 WELLS FARGO HOME MORTGAGE    Secured             0.00          0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00              $0.00                  $0.00
       Mortgage Arrearage                                $621.39            $621.39                  $0.00
       Debt Secured by Vehicle                             $0.00              $0.00                  $0.00
       All Other Secured                                   $0.00              $0.00                  $0.00
 TOTAL SECURED:                                          $621.39            $621.39                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                 $0.00               $0.00
        Domestic Support Ongoing                           $0.00                 $0.00               $0.00
        All Other Priority                                 $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                           $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                         $51,725.35           $8,677.21                  $0.00


 Disbursements:

        Expenses of Administration                          $2,701.40
        Disbursements to Creditors                          $9,298.60

 TOTAL DISBURSEMENTS :                                                                     $12,000.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-29635        Doc 43      Filed 10/18/18     Entered 10/18/18 09:48:30            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/17/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
